DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on April 4, 2022 have been received and entered. Claims 1-20 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims in the reply filed on claim 2 (group I) is acknowledged. Claims 1, 5-8, 14-20 link the invention of group I. 
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 4, 2022.

Priority
This application is a 371 of PCT/US2018/032548 filed on 05/14/2018, which claims priority from US provisional application no 62/649,099 filed on 03/28/2018 and 62/505,264 filed on 05/12/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/11/2020 and 04/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1-2, 5-8, 14-20 are under consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia et al (USPGPUB 20100011450, dated 1/14/2010).
Claim 1 is broad and directed to a NSG mouse genetically modified to lack functional MHC1 and functional MHCII. Claim as written merely recite the resulting outcome to be achieved, namely "such that the NSG mouse lacks functional major histocompatibility complex I (MHC I) and lacks functional major histocompatibility complex II (MHC II)". 
With respect to claim 1, Garcia et al teach an immunodeficient mice (NSG), which are genetically deprived of murine T, B lymphocytes and NK cells, deficient for murine MHC class I and MHC class II molecules, wherein genome of said mouse comprises SCID mutation s in NOD background NOD/SCIO /IL2Rgnull (see para. 23-25). It is further disclosed that MHC class I alpha-chain genes H-2Db and H-2Kb is disrupted (see para. 29-30). Garcia further teaches deficiency in murine MHC class II molecules that is associated with a deficient H-2-Abeta gene and eventually a deficient H-2-Ebeta gene (see para. 30-31). Thus, Garcia teaches a NSG mouse that is genetically modified to lack functional MHC1 and functional MHCII. Accordingly, Garcia et al anticipate claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (USPGPUB 20100011450, dated 1/14/2010) and Ashizawa et al (Clinical Cancer Research, 2017, 23(1), 149-158, online 7/25/2016, IDS) as evidenced by Covassin et al (Clin Exp Immunol
2011 Nov;166(2):269-80)/Pino et al (Methods in Molecular Biology (2010) , 602(Mouse Models for Drug Discovery), 105-117).	
Claim 1 is broad and directed to a NSG mouse genetically modified to lack functional MHC1 and functional MHCII. Claim as written merely recite the resulting outcome to be achieved, namely "such that the NSG mouse lacks functional major histocompatibility complex I (MHC I) and functional major histocompatibility complex II (MHC II)". It is noted that independent claim does not recite any specific genotype associated with the phenotype. 
With respect to claim 1, Garcia et al teach an immunodeficient mice (NSG), which are genetically deprived of murine T, B lymphocytes and NK cells, deficient for murine MHC class I and MHC class II molecules, wherein genome of said mouse comprises SCID mutation s in NOD background NOD/SCIO /IL2Rgnull (see para. 23-25). It is further disclosed that MHC class I alpha-chain genes H-2Db and H-2Kb is disrupted (see para. 29-30). Garcia further teaches deficiency in murine MHC class II molecules that is associated with a deficient H-2-Abeta gene and eventually a deficient H-2-Ebeta gene (see para. 30-31). Thus, Garcia teaches a NSG mouse that is genetically modified to lack functional MHC1 and functional MHCII. 
Regarding claim 5, Garcia et al teach mice comprise xeno-transplanted human hematopoietic progenitor cells (see para. 62) by administering the human hematopoietic progenitor cells to the mouse of the invention in a method useful for modeling an effect of human immune system in evaluation assay (see 62-80). 
Garcia differ from claimed invention by not disclosing that the mouse comprises (i) peripheral blood mononuclear cells and human tumor cells and method for modeling an effect of a human immune system in said genetically modified immunodeficient mouse. 
Before the effective filing date of instant application, Ashizawa et al teach an immunodeficient mouse genetically modified to lack functional major histocompatibility complex I (MHC I) (beta2m KO) and functional major histocompatibility complex II (MHC II) (IAb KO) and human PBMCs and human cancer cells, useful as a murine cancer model for evaluating cancer immunotherapy such as anti PD-1 antibody nivolumab (see page 150, col. 1, para. 1). Ashizawa et al teach that humanized mouse models transplanted with both human peripheral blood mononuclear cells (PBMCs) and cancer cells have been used in some preclinical studies to evaluate antibody-based therapies (see page 149, col. 1, para. 4) (limitation of claims 5, 6 and 8). Covassin et al support the teaching of Ashizawa et al by disclosing human CD4 T cells could engraft readily in NSG mice and mediate xeno-GVHD, although with slower kinetics compared to injection of whole PBMC. It is further disclosed that the purified human CD4 T cells engraft but do not induce a GVHD in NSG mice that lack murine MHC class II allowing said mouse for the purpose of evaluating human specific therapies(abstract) (limitation of claim 7). Likewise, Pino et al teach humanized mice using NOD-scid IL2rγnull stocks that engraft at high levels with human PBMC and are deficient in murine MHC class I, class II, or both classes of MHC molecule (see abstract). 
With respect to claims 14-20, Ashizawa et al teach a method of determining an effect of a human immune system in a genetically modified immunodeficient mouse, comprising: administering an anti PD-1 antibody nivolumab to the genetically modified immunodeficient mouse genetically modified to lack functional major histocompatibility complex I (MHC I) (beta2m KO) and functional major histocompatibility complex II (MHC II) (IAb KO) and human PBMCs (see page 150, col. 1, para. 1 and page 150, col. 2, last para. to page 151, col. 1, para.1,) and human cancer cells and assaying the effect of immune system in said mouse (fig. 2-4).  Regarding claims 15-20, Ashizawa et al teaches the test agent is an anti-cancer agent that is anti PD-1 antibody nivolumab (see page 151, col. 1, para. 1).
Thus, it would have been obvious for one of ordinary skill in the art to modify the immunodeficient NSG mouse that is genetically modified to lack functional MHCI and MHCII as disclosed in Garcia by substituting engrafted immune cells with other immune cells (PNMC or T-cell) as suggested in Ashizawa and Covassin, said modification amounting to combining the prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly indicated usefulness of such murine cancer model for evaluating cancer immunotherapy (supra). One of skill in the art would have had a reasonable expectation of success in substituting one immune cells with functionally equivalent another immune cell for engraftment in said immunodeficient NSG mouse as disclosed in Ashizawa and Covassin/Pino because prior art successfully reported engrafting immune cells (T cells, PBMC) that did not induce a GVHD in NSG mice lacking murine MHC I and/or MHC II for the purpose of evaluating human specific therapies. The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
	In the present situation, rationales A, B, and G are applicable. The claimed mouse and method of using said mouse was known in the art at the time of filing as indicated by the combination of references cited above. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (USPGPUB 20100011450, dated 1/14/2010), Ashizawa et al (Clinical Cancer Research, 2017, 23(1), 149-158, online 7/25/2016, IDS) and Covassin et al (Clinical and Experimental Immunology, 2013, 174, 372-388) as evidenced by Grusby et al (Science, 1991, 253, 1417-1420).  
It is noted that dependent claim 2 does not recite any specific phenotype other than NSG mouse lacking functional major histocompatibility complex I (MHC I) and functional major histocompatibility complex II (MHC II). In absence of inactivation or deletion of any specific region of H2-Ab1 region resulting in any specific phenotype other than general phenotype (lacking functional major histocompatibility complex II (MHC II), instant rejection is applied to the breadth of the claim that encompass a homozygous gene targeting to H2-ab1 gene resulting in H2-Ab1 (I-A) null allele.  
The teaching of Garcia and Ashizawa have been discussed above and relied in same manner here. The combination of reference teaches an immunodeficient mouse NSG mouse whose genome comprises a homozygous inactivation of H-2Db and H-2Kb (see MHC class I alpha-chain genes para. 29-30). Garcia further teaches deficiency in murine MHC class II molecules that is associated with a deficient H-2-Abeta gene and eventually a deficient H-2-Ebeta gene (see para. 30-31).
Covassin et al cure the deficiency by disclosing NOD.Cg-PrkdcscidIl2rgtm1Wjl H2-K1tm1Bpe H2-D1tm1Bpe/Sz [NSG- (KbDb)null] mice that do not express MHC class I and NOD.Cg-PrkdcscidIl2rgtm1Wjl/SzJ (NOD-scid IL2rγnull, NSG) mice, NOD.Cg-PrkdcscidIl2rgtm1WjlH2-Ab1tm1Gru/Sz (NOD-scid IL2rγnull Ab°, NSG-Abo) mice, which do not express murine MHC class II molecules on the cell surface (see page 373 col. 1, para. 3). Covassin et al further teaches producing NSG-(KbDb)null] (see page 373, col. 2, para. 1). This is further supported by Grusby who reported targeting H2-AB1 gene to produce a mouse whose genome comprises a homozygous inactivation of H2-Ab1 gene (see abstract, fig. 1) that is deficient in cell surface expression of MHC class II molecule.  
Thus, it would have been obvious for one of ordinary skill in the art to modify the immunodeficient NSG mouse that is genetically modified to lack functional MHCI and MHCII as disclosed in Garcia by introducing homozygous deletion in H2-ab1 gene to eliminate all the expression of MHC-class II in the embryo of  NOD.Cg-Prkdcscid H2-K1tm1Bpe H2-D1tm1Bpe Il2rgtm1Wjl/SzJ [NSG-(Kb Db) null  that do not express murine MHC class I as disclosed in Covassin as evidenced by Grusby et al, said modification amounting to combining the prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly indicated [NSG-(KbDb)null] NSG mice do not express murine MHC class I while homozygous deletion of  H2-AB1 gene do not express murine MHC class II molecule on cell surface (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully produced NOD.Cg-PrkdcscidIl2rgtm1Wjl H2-K1tm1Bpe H2-D1tm1Bpe/Sz [NSG- (KbDb)null] mice to produce 
NSG-(KbDb)null] mouse and/or embryo that do not express MHC class I as in Covassin, while   Covassin and Grusby successfully targeted H2-Ab1 gene in mouse as to produce mouse do not express MHC class II. Thus, it would have been obvious to one of ordinary skill in the art to target H2-Ab1 gene in NOD.Cg-Prkdcscid H2-K1tm1Bpe H2-D1tm1Bpe Il2rgtm1Wjl/SzJ [NSG-(Kb Db)null] mouse embryo disclosed in Covassin to  produce NSG mice lacking  murine MHC I and MHC II  for the purpose of evaluating human specific therapies. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim Objections
	Claim 1 and 2 are objected to because of the following informalities: The features of claims 1-2 "NOD.Cg-Prkdc5cid l/12rgM1mtp /SzJ",''NOD.Cg- Prkdcscid H2-K1 imtBpe H2-AblemlMvw H2-0llmlBpe l/2rgtmtWjl I SzJ", is not provided with reference signs placed in parentheses and does not recite the genotype. It is suggested that claims should be amended to explicitly recite the genotype od base claim 1 that is an immunodeficient non-obese diabetic (NOD) mouse whose genome comprises (i) a homozygous scid mutation, (ii)  a homozygous inactivation of IL-2 receptor gamma chain ;(iii) a homozygous disruptions of a H2-D1b gene and a H2-K1d gene and (iv) a homozygous disruption of H2-ab1 (IA) gene. The same applies for the mouse of claim 2 that should be specified the genotype in the claims.  Appropriate correction is required.

Conclusion
 No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632